Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li (US 8854972 B1) -  performing flow classification and storing flow information in a flow table includes a flow engine generating a flow key identifying a flow to which a received data packet belongs, the flow engine applying a hash function to the flow key to generate a flow hash value and an entry hash value being orthogonal to each other. The security device includes a hash map and a flow data table. The hash map table is indexed by the flow hash value and an entry index value is derived from the entry hash value. The flow data table is indexed by the flow hash value and the entry index value to return at least a retrieved flow key from a flow record of an indexed entry, but does not disclose each data buffer of the plurality of data buffers being associated with only one virtual function of a plurality of virtual functions and only one communication path priority level of a plurality of communication path priority levels and determining a second communication path based on the first hash value or a second hash value based on the first hash value, the second communication path corresponding to the second data buffer, and the second data buffer corresponding to a load balancing communication path and the destination virtual function.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/Primary Examiner, Art Unit 2462